   8:19-cv-00548-RGK-PRSE Doc # 3 Filed: 06/25/20 Page 1 of 5 - Page ID # 25




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DEVIN EUGENE ANDERSON,

                    Petitioner,                              8:19CV548

      vs.
                                                 MEMORANDUM AND ORDER
STATE OF NEBRASKA,

                    Respondent.


      This matter is before the court on preliminary review of Petitioner Devin
Eugene Anderson’s Petition for Writ of Habeas Corpus (filing 1) brought pursuant
to 28 U.S.C. § 2254 and filed in this court on December 16, 2019.1 Petitioner set
forth in his habeas corpus petition that he was convicted of second degree
attempted sexual assault and third degree attempted child abuse on November 12,
2015. Petitioner did not file an appeal from the judgment of conviction, nor does
he allege he filed any other petitions, applications, or motions concerning this
judgment of conviction in state court. (See Filing 1 at CM/ECF pp. 2–3.)

       It appears from the face of the petition that Petitioner’s claims may be barred
by the statute of limitations because the petition was filed more than one year after
Petitioner’s judgment became final. See 28 U.S.C. § 2244(d)(1)(A). However, in
order to ensure a just and fair resolution of this matter, the court will enter an order
progressing this case to final resolution. Respondent should be mindful of and, if

      1
         Petitioner originally filed a habeas petition in Case No. 8:19CV172 on April 22,
2019, which appeared to attack both his present confinement in the Lincoln Regional
Center pursuant to a mental health board commitment order and his judgment of
conviction in District Court of Lancaster County, Nebraska Case No. CR14-1334. On
October 25, 2019, the court directed Petitioner to file separate petitions attacking his
mental health board commitment and his conviction in CR14-1334. (Filing 8, Case No.
8:19CV172.) Petitioner filed the present petition on December 16, 2019, in accordance
with the court’s order and challenges his conviction in CR14-1334.
  8:19-cv-00548-RGK-PRSE Doc # 3 Filed: 06/25/20 Page 2 of 5 - Page ID # 26




necessary, respond to Petitioner’s allegations of actual innocence in the habeas
petition to the extent such allegations may excuse the procedural bar of the
statute of limitations. (See Filing 1 at CM/ECF pp. 5, 7, 15.)

      IT IS THEREFORE ORDERED that:

       1.    By August 10, 2020, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: August 10, 2020: deadline for Respondent to file state court records in
support of answer or motion for summary judgment.

      2.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

            A.    The motion for summary judgment must be accompanied by a
                  separate brief, submitted at the time the motion is filed.

            B.    The motion for summary judgment must be supported by any
                  state court records that are necessary to support the motion.
                  Those records must be contained in a separate filing entitled:
                  “Designation of State Court Records in Support of Motion for
                  Summary Judgment.”

            C.    Copies of the motion for summary judgment, the designation,
                  including state court records, and Respondent’s brief must be
                  served on Petitioner except that Respondent is only required to
                  provide Petitioner with a copy of the specific pages of the
                  record that are cited in Respondent’s motion and brief. In the
                  event that the designation of state court records is deemed
                  insufficient by Petitioner or Petitioner needs additional records
                  from the designation, Petitioner may file a motion with the
                                        2
  8:19-cv-00548-RGK-PRSE Doc # 3 Filed: 06/25/20 Page 3 of 5 - Page ID # 27




                  court requesting additional documents. Such motion must set
                  forth the documents requested and the reasons the documents
                  are relevant to the cognizable claims.

            D.    No later than 30 days following the filing of the motion for
                  summary judgment, Petitioner must file and serve a brief in
                  opposition to the motion for summary judgment. Petitioner may
                  not submit other documents unless directed to do so by the
                  court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondent must file and serve a reply brief. In the event that
                  Respondent elects not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the motion is therefore fully submitted for decision.

            F.    If the motion for summary judgment is denied, Respondent
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days after the denial
                  of the motion for summary judgment. Respondent is warned
                  that failure to file an answer, a designation and a brief in a
                  timely fashion may result in the imposition of sanctions,
                  including Petitioner’s release.

       3.   If Respondent elects to file an answer, the following procedures must
be followed by Respondent and Petitioner:

            A.    By August 10, 2020, Respondent must file all state court
                  records that are relevant to the cognizable claims. See, e.g.,
                  Rule 5(c)-(d) of the Rules Governing Section 2254 Cases in the
                  United States District Courts. Those records must be contained
                                         3
8:19-cv-00548-RGK-PRSE Doc # 3 Filed: 06/25/20 Page 4 of 5 - Page ID # 28




               in a separate filing entitled: “Designation of State Court
               Records in Support of Answer.”

         B.    No later than 30 days after the relevant state court records are
               filed, Respondent must file an answer. The answer must be
               accompanied by a separate brief, submitted at the time the
               answer is filed. Both the answer and the brief must address all
               matters germane to the case including, but not limited to, the
               merits of Petitioner’s allegations that have survived initial
               review, and whether any claim is barred by a failure to exhaust
               state remedies, a procedural bar, non-retroactivity, a statute of
               limitations, or because the petition is an unauthorized second or
               successive petition. See, e.g., Rules 5(b) and 9 of the Rules
               Governing Section 2254 Cases in the United States District
               Courts.

         C.    Copies of the answer, the designation, and Respondent’s brief
               must be served on Petitioner at the time they are filed with the
               court except that Respondent is only required to provide
               Petitioner with a copy of the specific pages of the designated
               record that are cited in Respondent’s answer and brief. In the
               event that the designation of state court records is deemed
               insufficient by Petitioner or Petitioner needs additional records
               from the designation, Petitioner may file a motion with the
               court requesting additional documents. Such motion must set
               forth the documents requested and the reasons the documents
               are relevant to the cognizable claims.

         D.    No later than 30 days after Respondent’s brief is filed,
               Petitioner must file and serve a brief in response. Petitioner
               must not submit any other documents unless directed to do so
               by the court.
                                     4
  8:19-cv-00548-RGK-PRSE Doc # 3 Filed: 06/25/20 Page 5 of 5 - Page ID # 29




            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondent must file and serve a reply brief. In the event that
                  Respondent elects not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the merits of the petition are therefore fully submitted
                  for decision.

            F.    The clerk of the court is directed to set a pro se case
                  management deadline in this case using the following text:
                  September 9, 2020: check for Respondent’s answer and
                  separate brief.

       4.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 25th day of June, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           5
